Citation Nr: 9934034
Decision Date: 12/06/99	Archive Date: 02/08/00

DOCKET NO. 95-05 676               DATE DEC 06, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in New York, New York

THE ISSUES

1. Entitlement to an effective date prior to June 14, 1988, for the
assignment of a 100 percent rating for the service-connected
chronic obstructive pulmonary disease with inactive tuberculosis.

2. Entitlement to financial assistance in the purchase of specially
adaptive housing.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

James L. March, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to August 1946.

In a December 1988 rating decision, the RO confirmed and continued
a 30 percent rating for the veteran's service-connected respiratory
disorder. The veteran disagreed, and the case was developed for
appellate review. In a January 1991 decision, the Board of
Veterans' Appeals (Board) denied the veteran's claim for increased
compensation benefits. Thereafter, the veteran appealed to the
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court").

In an August 1992 memorandum decision, the Court vacated the
Board's decision and remanded for additional proceedings. In March
1993, the Board remanded the case to the RO for additional
development of the record.

In an August 1993 rating decision, the RO assigned a 60 percent
rating for the service-connected respiratory disorder, effective on
June 14, 1988. In January 1994, the RO increased the rating for the
service-connected respiratory disorder to 100 percent disabling,
effective on June 14, 1988. The veteran disagreed with the
effective date assigned for the 100 percent rating.

In an April 1998 decision, the Board assigned an effective date of
January 27, 1988, as the effective date for the 100 percent rating.
The Board also denied the veteran's claim for financial assistance
in the purchase of specially adaptive Housing. The veteran again
appealed to the Court.

- 2 -

In an April 1999 order, the Court held that, pursuant to Landicho
v. Brown, 7 Vet. App. 42 (1994), the appropriate remedy in this
case is to vacate the Board decision from which the appeal was
taken, causing the underlying RO decisions to be vacated as well,
and to dismiss the appeal. The Court vacated the.April 1998 Board
decision, which has the legal effect of nullifying the previous
merits adjudication by the RO, and dismissed the appeal.

FINDINGS OF FACT

Pursuant to an Order of April 1999, the Court vacated the Board's
decision of April 1998.

CONCLUSION OF LAW

The RO's January and November 1994 rating decisions and subsequent
decisions are vacated. Landicho v. Brown, 7 Vet. App. at 44.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on January [redacted] 1999, during the pendency of his
appeal to the Court. In an order of April 1999, the Court held
that, pursuant to the holding in Landicho v. Brown, 7 Vet.App. at
44, substitution of the appellant is not permissible in the Court
where the appellant is a veteran who dies while the denial by the
Board of the veteran's claim for disability compensation under
Chapter 11 of title 38, U.S. Code, is pending at the Court. The
Court held that the appropriate remedy is to

- 3 -

vacate the Board decision from which the appeal was taken and to
dismiss the appeal. Landicho, 7 Vet. App. at 54.

The Court explained that this is done to ensure that the Board
decision and the underlying RO decision will have no preclusive
effect in the adjudication of any accrued-benefits claims derived
from the veteran's entitlements. Id. The Court also noted that
vacating the Board decision has the legal effect of nullifying the
previous merits adjudication by the RO because this decision was
subsumed in the Board decisions. In accordance with the Court's
order, the RO must vacate the January and November 1994 rating
decisions and subsequent rating decisions to the extent that they
deny the issues on appeal.

ORDER

The Regional Office is directed to vacate its January and November
1994 rating decisions and subsequent rating decisions.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

4 -



Citation Nr: 9810733  
Decision Date: 04/08/98    Archive Date: 04/28/98

DOCKET NO.  95-05 676 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 New York, New York



THE ISSUES

1.  Entitlement to an effective date prior to June 14, 1988, 
for the assignment of a 100 percent rating for the service-
connected chronic obstructive pulmonary disease with inactive 
tuberculosis.  

2.  Entitlement to financial assistance in the purchase of 
specially adaptive housing.  



REPRESENTATION

Appellant represented by:Disabled American Veterans




ATTORNEY FOR THE BOARD

Ripley P. Schoenberger, Counsel



INTRODUCTION


The veteran served on active duty from July 1942 to August 
1946.  

By a rating decision of December 1988, the RO confirmed and 
continued a 30 percent rating for the service-connected 
respiratory disorder.  The veteran disagreed, and the case 
was developed for appellate review.  By a decision of January 
1991, the Board of Veterans Appeals (Board) denied the 
veterans claim for increased compensation benefits.  
Thereafter, the veteran appealed his case to the United 
States Court of Veterans Appeals (Court).  

By a decision of August 1992 the Court vacated the Boards 
decision.  In March 1993, the Board remanded the case to the 
RO for additional development of the record.  By a rating 
decision of August 1993, the RO assigned a 60 percent rating 
for the service-connected respiratory disorder, effective on 
June 14, 1988.  By a rating decision January 1994, the RO 
increased the rating for the service-connected respiratory 
disorder to 100 percent disabling, effective on June 14, 
1988.  

The veteran disagreed with the effective date assigned for 
100 percent rating, and the November 1994 rating decision 
also denied his claim for specially adaptive housing.  These 
two issues were developed for appellate review.  

During the appellate process the veteran has raised the 
issues of entitlement to an increased rate of special monthly 
compensation and service connection for post traumatic stress 
disorder.  However, these matters have not been developed for 
appellate review.  Thus, the Board does not have jurisdiction 
of them.  38 C.F.R. § 20.200.  This appeal is limited to the 
two issues as stated on the preceding page.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the 100 percent rating for the 
service-connected respiratory disorder should be effective 
from 1946, the day following his discharge from service.  He 
also states that he is wheelchair bound and cannot climb 
stairs.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the four 
volumes of the veteran's claims file.  Based on its review of 
the relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
evidence is for the claim for an earlier effective date.  It 
is the further decision of the Board that the preponderance 
of the evidence is against the claim for specially adaptive 
housing.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.   By a decision of December 1963, the Board denied the 
veterans claim for an increased  rating in excess of 30 
percent for the service-connected respiratory disorder.  

3.  By rating decisions of October 1965 and February 1975, 
the RO denied the veterans claims for an increased rating in 
excess of 30 percent for the service-connected respiratory 
disorder.  Both rating actions became final in the absence of 
timely appeals.  

4.  On January 27, 1988, the veteran is shown to have 
received treatment for increased respiratory problems due to 
the service-connected disability.  

5.  The veteran filed his formal claim for an increased 
rating for the service-connected respiratory disorder on June 
14, 1988.  

6.  The veteran is service-connected for chronic obstructive 
pulmonary disease with inactive tuberculosis, evaluated as 
100 percent disabling, and for sciatic neuropathy secondary 
to disc degeneration, evaluated as 40 percent disabling.  The 
veteran is also receiving special monthly compensation 
benefits at the housebound rate.  

7.  The veteran is not shown to have a service-connected 
disability manifested by loss or loss of use of an extremity.  



CONCLUSIONS OF LAW

1.  An earlier effective date of January 27, 1988, the date 
of the veterans informal claim, is warranted for the 
assignment of a 100 percent rating for the service-connected 
chronic obstructive pulmonary disease with inactive 
tuberculosis.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.102, 3.157, 3.400 (1997).  

2.  The criteria for a certificate for financial assistance 
in acquiring specially adapted housing have not been met.  
38 U.S.C.A. §§ 1155, 2101(a), 5107, 7104, (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.102, 3.350, 3.809 (1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

By a rating decision of October 1946, the RO granted service 
connection and assigned an initial 100 percent rating for the 
service-connected pulmonary tuberculosis.  Subsequently, the 
rating was reduced to 50 percent, effective on December 28, 
1951, and 30 percent, effective on December 28, 1954.  

By a decision of December 1963, the Board denied the 
veterans claim for an increased rating in excess of 30 
percent for the service-connected pulmonary disorder.  

By a rating decision of October 1965, the RO denied the 
veterans claim for an increased rating higher than 30 
percent for the service-connected pulmonary disorder.  The 
veteran was informed of the decision, but did not appeal.  

By a rating decision of February 1975, the RO denied the 
claim for an increased rating higher than 30 percent for the 
service-connected respiratory disorder.  The veteran was 
informed of the decision, but did not appeal.  

VA outpatient treatment records, dated in October 1987, show 
that the veteran was rendered medical attention for 
complaints of ringing in his ears.  On January 27, 1988, he 
was seen at a VA medical facility with complaints of 
shortness of breath after climbing one flight of subway 
stairs.  His shortness of breath was reportedly relieved by 
rest. There was no edema of the legs.  In March 1988, he 
complained of increased dyspnea and was reported to be unable 
to climb a flight of stairs.  He also complained of 
dizziness.  On examination, his lungs were clear, but there 
was one plus edema of the lower extremities.  It was reported 
that the veterans increased dyspnea might be secondary to 
chronic obstructive pulmonary disease.  

The veteran filed his claim for an increased rating for the 
service-connected pulmonary disorder on June 14, 1988.  

On an examination, performed by the VA in March 1993, The 
veteran was able to walk only 20 steps on a level surface 
before developing severe shortness of breath.  When he tried 
to walk up stairs, he stopped after 10 steps because of 
dyspnea.  

In an October 1993 letter, a private physician stated that 
the veteran was oxygen dependent and totally disabled.  In 
December 1994, a private physician stated that the veteran 
had severe end stage chronic obstructive pulmonary disease 
and was oxygen dependent.  In addition, he had severe 
diabetes mellitus with peripheral neuropathy, severe 
depression and colitis.  In May 1995, it was reported that 
the veteran had trouble climbing stairs and was dependent on 
a wheelchair because of severe dyspnea.  He required home 
oxygen therapy, and the Home Nurse visited every two weeks.  
In August 1995, he underwent coronary artery bypass surgery.  
He then developed a sternal wound infection and underwent 
debridement in September 1995.  He was unable to climb stairs 
and required a chair lift.  

In a December 1995 statement, a VA physician reviewed the 
claims folder and stated that the veterans medical records 
indicated that special equipment was required because of the 
severity of the service-connected disability.  However, he 
did not have loss of use of the lower extremities as defined 
by 38 C.F.R. § 3.350.  

In a January 1996 letter, a private physician stated that the 
veteran was frequently very dyspneic with minimal exertion.  
He needed assistance getting in and out of bed and was barely 
able to climb the stairs to the second floor bedroom.  He was 
obviously homebound, and his ambulating was severely limited 
by dyspnea on exertion.  He required the use of a wheelchair.  
He received home physical therapy three times a week.  

On an examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, performed in August 1997, it was 
reported that the veteran was weak, short of breath and 
wheelchair bound.  He reportedly spent 21 hour a day in bed.  
The examining physician stated that he had seen the veteran 
on several occasions because of cardiac and pulmonary 
disease.  He had undergone bypass surgery and had underwent 
resection of the sternum due to osteomyelitis.  He had been 
severely handicapped due to an old spinal injury before the 
recent deterioration  of his cardiopulmonary status.  He was 
barely able to stand and could not walk.  He was only able to 
walk with the help of another person.  He was almost totally 
housebound.  He required the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  The 
diagnosis were those of asbestosis damage to the lungs, 
status post coronary artery bypass graft and spinal injury.  


Analysis


An Earlier Effective Date 

Except as otherwise provided, the effective date of an 
evaluation of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  The earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date; otherwise, the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (o).  

The veteran maintains that his service-connected respiratory 
disorder should have evaluated as 100 percent disabling 
effective from the time he was discharged from service.  
However, the Board denied his claim for increase in December 
1963.  He also did not appeal from the October 1965 and 
February 1975 rating decision that denied his claims for 
increase.  Thus, these decision became final.  

The veteran filed his formal claim for increase on June 14, 
1988 which has been determined to have been effective for the 
assignment of a 100 percent rating for the service-connected 
pulmonary disability.  Significantly, the VA outpatient 
treatment records show that he had begun receiving treatment 
for increased respiratory complaints for the service-
connected disability on January 27, 1988.  Since he filed his 
formal claim for increase within one year of this January 
1988 outpatient treatment, the Board finds that the date of 
this outpatient treatment note is accepted as the date of 
receipt of an informal claim.  Since the medical evidence 
shows that the service-connected respiratory disorder was 
likely as disabling then as when he filed his formal claim 
for increase, an earlier effective date of January 27, 1988 
is assignable by operation of law.   


Special Adaptive Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing will be extended to a veteran if 
the following requirements are met:  

(1) The loss, or loss of use, of both 
lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair, 

(2) Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity,

(3) The loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the function of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  

(4) The loss or loss of use of one lower 
extremity together with the loss of use 
of upper extremity which so affect the 
function of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  
The term, precludes locomotion, means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.  38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809.  


Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election  below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of balance, propulsion, etc.  Extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of a lower 
extremity of 3 1/2 inches or more, will constitute loss of 
use of a foot.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis or the nerve, will also be taken as 
loss of use of the foot.  38 C.F.R. § 3.350.  

The Board points out that the veteran's service-connected 
disabilities are rated as follows:  chronic obstructive 
pulmonary disease with inactive tuberculosis, evaluated as 
100 percent disabling, and sciatic neuropathy secondary to 
disc degeneration, evaluated as 40 percent disabling.  The 
veteran has also been assigned special monthly compensation 
benefits at the housebound rate.  

The Board is aware that the veteran is currently rated as 
being housebound and severely disabled.  The veterans poor 
health, in part, is shown to be due to the service-connected 
respiratory disorder, but such disability is not shown to 
have resulted in loss or loss of use of an extremity.  Since 
he is not shown to have a service-connected disability which 
would be manifested by loss or loss of use of an extremity, 
the veteran does not meet the requirements for a certificate 
of eligibility for financial assistance in acquiring a 
specially adapted house.  




ORDER

An earlier effective date of January 27, 1988, for the 
assignment of a 100 percent rating for the service-connected 
chronic obstructive pulmonary disease with inactive pulmonary 
tuberculosis is granted.  To this extent, the appeal is 
allowed.  

Entitlement to a certificate of eligibility for financial 
assistance in acquiring a specially adapted house is denied.  



           
     STEPHEN L. WILKINS
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
